1

Case 3:20-cv-00688 Document 1-1 Filed 07/14/20 Page 1of24 Page ID #7

This form is approved by the Hlinois Supreme Court and is required to be accepted in all INinois Circuit Courts.

 

STATE OF ILLINOIS,
CIRCUIT COURT

Madison

Par Cour Use Oniy

SUMMONS |
COUNTY

 

 

Instructions ~

 

Enter above the
county name where
the case was filed.

Thomas Patterson

 

Enter your name as
Plaintiff/P etitioner.

 

Enter the names of all
people you are suing as
Defendants/
Respondents,

 

 

Enter the Case
Number given by the
Circuit Clerk.

Plaintiff / Petitioner (First, middie, last name)

 

LIFE INS. CO. OF N. AMERICA., et al
Defendant / Respondent (First, middle, last name)

2020L 000558
Case Number

 

 

 

 

In 1, if your lawsuit is
for money, enter the
amount of money you
seek from the
Defendant/
Respondent.

 

In 2, enter your
contact information.
If more than 1 person
is bringing this
lawsuit, attach an
Additional
Plaintiff/Petitioner
Contact Information
form.

 

In 3, enter the name of
the person you are
suing and their
address.

If more than 1 person is
being sued, attach an
Additional
Defendant/Respondent
Contact Information
form.

 

 

1. Information about the lawsuit:
Amount claimed: $150,000.00

 

2. Contact information for the Piaintiff/Petitioner:
Name (First, Middle, Last): Matthew R. Davis, Gallagher Davis LLP
Street Address, Apt #: 2333 S Hanley Road
City, State, ZIP: St Louis, MO 63144
Telephone: (314) 725-1780
[_] See attached for additional Plaintiff/Petitioner contact information

3. Contact information for the Defendant/Respondent:
Name (First, Middle, Last): Illinois Director of insurance RA for Life Ins. Co. of N. America
Street Address, Apt #: 320 W. Washington Street
City, State, ZIP: Springfield, Illinois 62701
Telephone:

 

 

\Y¥] See attached for additional Defendant/Respondent contact information

 

 

 

Important Information for the
per son receiving. this form:

  

 

 

 

    

You have been sued. 28 ee :
Follow the instr uctions on. the next page. on how to: appear/answer.

y if you do not appear/answer the court may decide the case without hearing from. you and
— enter a 1 judgment against you for: what the plantiff/petitioner i is asking.

S Your written appearance/answer must be filed’ on. time andi in the proper form.

ee ‘Forms: for a written appearance/answer are available: here:
nose htt //www. illinoiscourts. ov/forms/ay roved/default. as

 

 

oS Tey you. cannot afford. to pay the fee for filing your appearance/answer, ask the cir ircuit clerk for an.
application for waiver of: court Jees.. Le :

- You should tead all of the’ documents attached.

 

SU-S 1503.1

EXHIBIT

(09/18)

Page 1 of 4 f

 

 
Case 3:20-cv-00688 Document 1-1 Filed 07/14/20 Page 2 of 24 Page ID #8

 

 

In 4, the Circuit Clerk
will give you the court
date or appearance —
date, check any boxes
that apply, and include
the address of the
court building and
room where the
Defendant/
Respondent must file
their response.

 

 

 

 

STOP!
The Circuit Clerk will
fill in this section.

 

 

Enter the Case Number given by the Circuit Clerk: 2020L 000558

 

4. Instructions for person receiving this form (Defendant/Respondent):
-.To respond.to this Summons you must: ee
[_] Go to court:
--On this date: at this time: |] am. p.m.
Address: Court Room:

 

_ City, State, ZIP:

 

["]. File a written Appearance and Answel/Response with the court:
On or before this date: at this time:
Address:

| am.

  

 

.City, State, ZIP:

 

[7] File a written Appearance and Answer/Response with the court within 30 days from
the day you receive this Summons (listed below as the “Date of Service’).

 

 

 

 

  

 

On this date: at this time: a.m.
Address: 155 North Main Street
City, State, ZIP: Edwardsville, IL 62025
sie eth
Witness this Date: 6/11/2020 ea enuis Ops ag ten
= Woes veg
Is] Mark Von Nida 2 oe BS ee
Clerk of the Court: Clerk of the Circuit Court = 8! :
B43
Sais
an, Se,
5, sp, *

 

 

 

STOP!
The officer or process
server will fill in the
Date of Service.

 

 

This Summons must be served within 30 days of its date, listed above.

Date of Service:

 

(Date to be entered by an officer or process server on the copy of this Summons left
with the Defendant/Respondent or other person.)

 

 

: Plaintiff/Petitioner: .

 

Tos serve e this Summons, ‘you: must hire the sheriff (ore a private process server outside: of Cook County) to :

_ deliver it and your Complaint/Petition to the Defendant/Respondent.. If the sheriff: (or private process: :
oo Server outside of Cook County) t tries but can't serve the Summons, fill out another summons and repeat this. .
: process. : ee Ss Oe

     

 

 

 

    

 

 

Attention:

- B Filing i is now » mandatory for documents i in ‘avile cases < with limited exemptions To efile: -you must first |
"create an account with an e-filing service provider. Visit htt -//efile.illinoiscourts.gov/service-
to learn more and to select a service provider. [f you: need additional help or have trouble e-filing, visit

oe http: /hovww. illinoiscourts. gov/faq/eethelp. asp: OF tall with your local circuit clerk's office.

roviders: htm -

   

 

SU-S 1503.14

Page 2 of 4 (09/18)

 

 
| . i

Case 3:20-cv-00688 Document 1-1 Filed 07/14/20 Page 3 0f 24 Page ID #9

This form is appr

oved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.

 

STATE OF ILLINOIS,

For Court Use Only

 

 

CIRCUIT COURT. _- AFFIDAVIT OF SERVICE OF | wo be
— SUMMONS AND
Madison COUNTY COMPLAINT/PETITION
Instructions -

 

Enter above the
county name where
the case was filed.

Thomas Patterson

 

Enter your name as
Plaintiff/Petitioner.

 

Enter the name of the
person you are suing as
Defendant/Respondent.

 

 

Enter the Case
Number given by the
Circuit Clerk.

 

Plaintiff / Petitioner (First, middle, last name)

Vv.

LIFE INS,CO. OF N.AMERICA., etal
Defendant / Respondent (First, middle, last name)

 

; 2020L 000558
Case Number

 

 

 

 

 

 

DO NOT complete
this section. The
sheriff will complete
it.

 

 

SU-S 1503.1

**Stop. Do not complete the form. The sheriff will fill in the form.**

My name is

and | swear under oath

 

First, Middle, Last

that | served the Summons and Complaint/Petition on the Defendant/Respondent

as follows:

 

First, Middle, Last

C

Personally on the Defendant/Respendent:
Male: [| Female: [] Approx. Age:
Height: Weight:

On this date:
Address:

City, State, ZIP:

Hair Color:

at this time:

dam. []p.m.

 

 

At the Defendant/Respondent’s home:
On this date:
Address:

City, State, ZIP:
And left it with:

at this time:

[ Jam. []p.m.

 

 

 

First, Middle, Last
Male: [| Female: [] Approx. Age:
and by sending a copy to this defendant in a postage-paid, sealed envelope to the
above address on , 20

On the Corporation’s agent,

 

First, Middle, Last
On this date: at this time:
Address:

City, State, ZIP:

{_Ja.m. [-]p.m.

 

 

Page 3 of 4 (09/18)

 
 

 

| + : . . | r MS 1

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 4 of 24 Page ID #10

Enter the Case Number given by the Circuit Clerk: 2020L 000558

 

   
 
  

 

 

YO NOT complete dy:
this section. ‘The ee
sheriff, or private
process server will —.
complete it. Signature FEES
By certified/registered $
Service and Return $
Print Name Miles: $

 

oe Total —$

SU-S 1503.1 Page 4 of 4 (09/48)
1

Case 3:20-cv-00688 Documenti1-1 Filed 07/14/20 Page 5of24 Page ID #11

HONEY WELL INTERNATIONAL INC.,

Danyale Johnson

Registered Agent
AOL E Tiinois St, Ste 060 ) Chicago , 1) 60611
cae | re SO, 1 *
Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 6of 24 Page ID #12

“OEP EDt*

Case Number 2020L 060558

Date: 4/20/2020 12:00 AN

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County IHinois

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLINOIS

AT LAW
THOMAS PATTERSON — )
Plaintiff )
J 2020L. 000558
) Case No:
HONEYWELL INTERNATIONAL INC.,  )
) Jury Trial Demanded
Serve: Danyale Johnson )
Registered Agent )
401 E Iinois St, Ste 060 )
Chicago , 1 60611 )
)
And )
)
LIFE INSURANCE COMPANY OF )
NORTH AMERICA )
d/b/a CIGNA GROUP INSURANCE )
)
Serve: Illincis-Director of Insurance )
320 W. Washington Street )
Springfield, Hlinois 62701 )
)
Defendants. )
COMPLAINT AT LAW

 

COUNT 1 -VIOLATION OF THE ILLINOIS WAGE PAYMENT AND COLLECTION
ACT 820 Il. Comp. Stat. 115/1 et seg. AGAINST DEFENDANT HONEYWELL
INTERNATIONAL INC.

This lawsuit arises under the Illinois Wage Payment and Collection Act, 820 Hl. Comp.
Stat. 115/1 et seg. “TIWPCA”), for Defendant Honeywell International Inc., failure to provide
plaintiff with his earned compensation per the agreement between the parties, and the Defendant
Cigna for tortious interference with contract.

1. Plaintiff was employed as a Superintendent/Planning at Defendant Honeywell’s
facility in Metropolis, Illinois.

2. On June 16, 2016 Plaintiff was forced to stop working due to a diagnosis of

Leukocytoclastic Vasculitis, which caused him constant pain and swelling in his legs and feet

which was worsened with prolonged standing and sitting.
! . GE 1 ns
| . po

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 7 of 24 Page ID #13
3. As a term of his employment, Honeywell agreed to pay compensation out of its
general assets to Mr. Patterson for periods of time during which his was physically or

mentally unable to perform any of the material duties of his regular occupation, in the form of

short term disability benefits (STD Benefits).

4. The STD Benefits. available to Mr. Patterson on the account of work he
performed for Honeywell constitute a Payroll Practice as that term is defined by 29 C.F.R.§
2510.3-1(b)(2) and do not constitute an “employee welfare benefit plan,” subject to ERISA.

5. Pursuant to the terms and conditions of Defendant Honeywell’s STD benefit
plan, Defendant breached the terms and conditions of its employment agreement providing
Plaintiff wages in the form of STD Benefits.

6. As a direct, proximate and foreseeable result of Defendant’s breach of
employment agreement, Plaintiff has incurred the loss of wages for the time period of June 16,
2016 through December 16, 2016.

7. At all relevant-times herein, Defendant Honeywell was Plaintiff's “employer” as
defined in the [WPCA. 820 IIL Comp. Stat. §§ 115/2, 115/13.

8. At all times relevant, Plaintiff was employed by Defendant Honeywell as an
“employee” within the meaning of the WPCA, 820 Il. Comp. Stat. §§ 115/2, 115/13.

9. The Short Term Disability Plan executed by the parties constitutes an “agreement”
under the WPCA.

10. The IWPCA requires that employers pay employees all wages earned. 820 IIL.
Comp. Stat. § 115/3.

11. In violation of the IWPCA, Defendant Honeywell failed and refused to pay Plaintiff

his earned wages in the form of STD benefits pursuant to the parties’ agreement.

WHEREFORE, Plaintiff, Thomas Patterson, respectfully requests that this
Honorable Court enter judgment in favor of Plaintiff and against the Defendant, including:
A. Awarding all back pay and unpaid wages;

B. Awarding prejudgment interest on the back pay in accordance with 815 Ill.
Comp. Stat. 205/2;
Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 8 of 24 Page ID #14

C. Awarding statutory damages pursuant to the formula set forth in 820 III.
Comp. Stat. 115/L4(a);

D. Awarding reasonable attorneys’ fees and costs incurred in filing this action; and,

E. Ordering such additional relief as this Court deems just and proper.

COUNT D- TORTIOUS INTERFERENCE WITH EMPLOYMENT CONTRACT a

12. Plaintiff incorporates by reference paragraphs 1-11 above as if fully set forth as

paragraph 12.

13. Defendant Life Insurance Company of North America d/b/a Cigna Gro up Insurance
(“CIGNA”) is a “third party administrator,” as that term is defined in 215 ILCS 5/511.101, of
Defendant Honeywell’s short term disability benefits program.

14. | The employment agreement providing wages in the form of STD Benefits was a
valid and enforceable contract between plaintiff and Defendant Honeywell.

15. Defendant CIGNA, by virtue of being the third-party administrator was aware of
Plaintiffs contractual relationship with Defendant Honeywell in that CIGNA was hired by
Honeywell to process STD Benefit claims submitted by Honeywell employees.

16. Defendant CIGNA, intentionally and without justification, denied plaintiff's STD
Benefits claim despite plaintiff providing adequate proof that he qualified for the STD Benefits,
thereby inducing a breach of the employment agreement between Honeywell and plaintiff that
provided for wages in the form of STD Benefits.

17. Despite plaintiff providing medical documentation from his treating physician that
he was medically unable to perform the material duties of his occupation, CIGNA denied plaintiff's
claim for STD Benefits causing Defendant Honeywell’s failure to pay the promised wages in the
form of STD Benefits and thereby breaching its its employment agreement with plaintiff.

18. Asaresult of CIGNA’s conduct, plaintiff was damaged in the amount of unpaid
wages in the form of STD Benefits.

WHEREFORE, Plaintiff, Thomas Patterson, respectfully requests that this

Honorable Court enter judgment in favor of Plaintiff and against CIGNA, including:
| . 1

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page Q9of24 Page ID #15

A. Payment of lost wages in the form of Short Term Disability Benefits;
B. Awarding prejudgment interest in accordance with 815 Ill. Comp. Stat. 205/2;
C. Awarding reasonable attorneys’ fees and costs incurred in filing this action; and,

D. Ordering such additional relief as this Court deems just and proper. ee

  

MaAttheWREDavig 16291499 ">"
2333 S. Hanley Roa

“St. Louis, Missouri 63144
(314) 725-1780
Fax (314) 725 0101

matt@gallagherdavis.com
Attorneys For Plaintiff

 
1 . . 1
' : nee
i i . 1 . _ qT

Case 3:20-cv- 00688 Document 1- 1 Filed 07/14/20 Pa ag 10 of 24 Page ID #16

71/44/2020 Ilinois Department of Insurance - Company Seare!

 

Legal Name: LIFE INSURANCE COMPANY OF NORTH AMERICA Accident & Health Expense Information ‘Select an available filing period ~

Company Type: LAH Foreign Stock
Domicile: Philadelphia, Pennsylvania

Parent Company:

Status: Active
FEIN: XX-XXXXXXX
NAIC Code: 901 65498

Incorporated Date: 9/21/1956

 

 

Addresses
Administrative Mailing : Corporate Home
Two Liberty Place TL14A Two Liberty Pl
1601 Chestnut St 1601 Chestnut St
Philadelphia, PA 19192 2362 Philadelphia, PA 19192

 

 

 

Phone Numbers

 

Business

(215} 761-1000

 

 

 

<-- Back to Search Results

su path OE ee

 

https://insurance illinois. gov/applications/RegEntPortal/ViewEntityDetails.aspx?en=499300&s=Active&t=INS 1K
| . ! ‘ - 1

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 11o0f 24 Page ID #17

 

THN412029 https://mww.corporations.pa.gov/search/Corpsearch
Corporations + Search Business Entities (corpsearch.aspx) Search UCC Transactions (uccsearch.aspx) Forms ~
Contact Corporations (http://www.cos. pa.gov/BusinessCharities/Pages/default.aspx) 77 ee =" “Login (https://hub.business.pa.gov/login)

 

Search entity / Select entity / Order documents

Order Business Documents

Date: 07/14/2020

 

Business Name History

Name Name Type

. LIFE INSURANCE COMPANY OF NORTH AMERICA : Current Name

Business Entity Details

te Officers 7
» Name - LIFE INSURANCE COMPANY OF NORTH AMERICA
Entity Number . | | 206105 | a .
Entity Type . ; | — | PA Miscellaneous Business Corporation
. Status Active
setzensnip snot sine ya ee nn sn nn ed . . a eons evisu twin wraieuniinuniisiy siguegiiia sii iste rityneen werent ia ieee
Entity Creation Date | 09/21/1956 |
Efedvepate SCH
| State Of Inc PA
/ Address Oo oe | 4600 Arch Street Philadelphia PA 19103 Philadelphia

Filed Documents
The information presented below is for your reference. To place an order you will need to log in. If you do not have a PENN File account, you may
register for an account by clicking here (/Account/Register_account).

 

 

   

   

  

Show/25 © |entries Filter Records 23
Plain Certified | Certified :
: : Copy Copy Copy = Microfilm: Microfilm Microfilm: Line
Select Date : Document ‘Pages Quantity# Price -Quantity# — Price # _ Start End _ _: Total
[) © 09/21/1956 LETTERS PATENT == A. $3.00 $40.00 3 867 1
D1 : :
[09/21/1956 - ARTICLES OF 7 $3.00 $40.00 3 866 — 7
» INCORPORATION- : : :
MISCELLANEOUS _
2
(05/01/1963 ARTICLES OF 7 $40.00 30 868 — 7
AMENDMENT- ‘ :
. MISCELLANEOUS

3

 

https:/Avww.corporations.pa.gov/search/corpsearch 1/2
1 . . 1 | f ee
i i L * i . of
i : - I

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 12 of 24 Page ID #18

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
WASHINGTON, D.C. 20549

Form
CURRENT REPORT
PURSUANT TO SECTION 13 OR 15(D) OF THE SEC
DATE OF REPORT — August. 1§
(Date of earliest event reported)

HONEYWELL INTERNATIONAL INC.

(Exact name of Registrant as specified in its Charter)

 

§ EXCHANGE ACT OF 1934

 

  
 

 

 

   

Delaware XX-XXXXXXX
(State or other jurisdiction of (Commission File Number) (LR.S. Employer Identification
incorporation) : Number}
300 56 South Tr Tryon § ryan Street, Che Charlotte, NC 38203
(Address of principal executive @ offices) ; (Zip Code)

Registrant's telephone number, including area coda: (704) 627- 6200,

Securities registered pursuant to Section 12(b) of the Act:

Trading
Title of each class Symbol(s) Name of each exchange on which registered

Common Stock, par value $1 per share"
0.650% Senior Notes due 2020
4/300% Senior sr Notes due 20 2023

22 250% Senior or Notes du due 2028 3028
* The common stock is also listed on on the London Stock Exchange

The New work Stock tock Exchange

    

The New York Stock Exchange

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant underany of the following provisions:

g
a

Written communications pursuant to Rule 425 under the Secutities Act (17 CFR 230.425)
Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 GFR 240.13e-4(c))

on

"
qi

JOHOR

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule
42b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). 1

{f an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised
financial accounting standards provided pursuant to Section 43(a) of the Exchange Act. 0

EXHIBIT

 

1A

 
cai

i i ae ,
i

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 13 o0f 24 Page ID #19

1 : aa t

. ‘ ‘ Life., _ cance Company of North of America
‘ Report of Claim , : - _ Connecticut General Life Insurance Company ~ ieee,
Cigna Life Insurance Company of New York Bs
Great-West Healthcare Administered by Cigna. aoe.
(Gigna Worldwide Insurance Company Cigns ad.

 

NEW YORK FRAUD WARNING: Any person who knowingly and with intent. ta-defraud any insurarice company. or, other” person files an
application for insurance or statement of claim containing any materially false information, or conceals for the purpose of misleading,
information conceming any.fact material thereto, commits a fraudulent insurance act, which is a rine, and Stall also be subject to a civil penalty
not to exceed $5000 and the stated value of the-claim for each such violation. . *.

For residents of the following states, please see the last page of this form: California, Colorado, District of Columbia, Florida, Kentucky,
Maryland, Minnesota, New Jersey, Oregon, Pennsylvania, Rhode Island, Tennessee, Texas or Virginia.

 

 

    

 
 
     

UMC
Date of Birth:

         
 

Name of Employee (Last, First, Middle): Incident #: Sex:

  

 

 

PATTERSON, THOMAS A |. T3962 4021537 Ry Male (C] Female
Address (Street, Apt.): ,

4884 Hwy 126

City: ~~] State: Zip Code: ° 4dlepABrefo27.
Princeton , {RY “| 42445 to

 

 

 

 

 

 

 

 

 

 

Are you currently losing time from work? If Yes, what specifically prevents you from working?

[]yes [_]No [_] Unknown
Last day worked: Date first unable to work: Date you plan to return to work:
"6/8/2016 # hours worked: 6/9/2016 ,

 

 

If Yes, when diditoccur (dates) ? Please describe:

 

 

 

 

Please list any states in which you may be liable for filing tax returns: Please provide the name of your medical insurance cartier.
Ke ayoth SERRE Foal jate the following: - a
re you receiving any other income or benefits? If so, please complete the following: ° eT
you receiving any please comp 9 EN PRAIRIE .
: Benefit Type Gross Weekly Amount EEN ¢ Began- Paid through Date
Mer. Be \ 5 arg |

 

tp thisabilty
ice

Nowe 7 Cee

801955 Rev, 03/2016

| jp sore

 

 

 

 

 

 

 

Page 1 of 4

EXHIBIT

Thomas Patterson
LINA 000210

 
i
: . 1 ‘ t

Case 3:20-cv-00688 Document 1-1 Filed 07/14/20 Page 14 o0f 24 Page ID #20

    

  
   

ae Se ee
Occupation: Date hired: :

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic earnings: Frequency: Date of last change in earnings: ™
Superintendent Panne Hamer. -- |2/18/2013 $1.00] Weekly Se ~
Please provide a brief description of ‘daily joh duties: Please check the appropriate items regarding this employee:
Ke ron ee AYU wotlk a A sued | [jp exempt ["] Non-Exempt a [_] Management {_] Hourly
nek 1& F asa EPA Mots Oatll Rectted {_] Supervisory [_] Non-Supervisory [_] Non-Management Hours/Week
Wet Sepeanstn - of erayare~ |, Fix} Full-Time [[] Part Time Salaried
Ket forts fact pyalle dead Baneegl [[] Union - Local # [] Non-Union

Has aps Sa off? Gr terminated? if Yes, please indicate the date and reason:
L_] Yes [XNo [_] Unknown L_] Yes [Sd-No [-] Unknown
STD Policy/Covg. number: Effective date of employee’s STD coverage: Was STD Insurance issued on the basis of a statement of physical
SHD0985213 condition? [yes [7] No [-] Unknown
Percent of Employee's STD contribution: Employee's contributions were made on: Premium paid through date:

% [_] Pre-Tax Basis [_] Post-Tax Basis , .
LTD Policy/Covg. number: Effective date of employee’s LTD coverage: Was LTD Insurance issued on the basis of a statement of physical

condition? [ves [7] Ne [[] Unknown ,

Percent of Employee's LTD contribution: Employee's contributions were made on: Premium paid through date:

% [_] Pre-Tax Basis [_] Post-Tax Basis

 

 

 

 

    
   

 
     

Pathan

 

 

 

Employer Name:  FEHSolog ICS = Contact pe person: _—
HONEYWELL RECINC™ TRAC iW ATSOAS t
Address (include Street, City, State& ZipCode. 2ACB US Ai ghuray FS NORTH Telephone No.: (42 mAWAGeR
tot ECohnnbia Road Morristown NL09060-° MeTRopole'’s, FL. 62960 6/8 -524~ E200

    

    
   

Titec tie

Employer Name:

 

 

 

 

 

 

Contact person:
Address (include Street, City, State & Zip Code): . Telephone No.:
Name of Employee (Last, First, Middle):
PATTERSON, THOMAS A , :

CERTIFICATION
This {s to certify the facts as indicated above are true to she pest of my knowledge and belief.

Signature of Employee: ( _ Date of Signature: , GC “ZC ~ ‘C

 

The issuance of this form is not an admission of the existence of any insurance nor does it recognize the validity. of any claim and is
without prejudice to the company’s legal rights.

B01955 Rev. 03/2016 os me . "Page 2of4

Thomas Patterson
LINA 000211

 
oF

+ : : ! ; i : 7 * | . *
Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 15of24 Page ID #21

 

a a VIAL
Notice of Service of Process eee ee eeeeed. OR/DR/2020

 

Primary Contact: Julie Milligan
Honeywell International
300 S Tryon St
Charlotte, NC 28202-1040

 

Entity: Honeywell International Inc.
Entity ID Number 2034040
Entity Served: Honeywell International, Inc.
Title of Action: Thomas Patterson vs. Honeywell International Inc
Matter Name/ID: Thomas Patterson vs. Honeywell International Inc (10329712)
Document(s) Type: Summons/Complaint
Nature of Action: Labor / Employment
Court/Agency: Madison County Circuit Court, IL
Case/Reference No: 2020L 000558
Jurisdiction Served: illinois
Date Served’on CSC: 06/26/2020
Answer or Appearance Due: 30 days
Originally Served On: CSC
How Served: Personal Service
Sender Information: Matthew R Davis

374-725-1780

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscgiobal.com

EXHIBIT

Z

     
t

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 16 of 24 Page ID #22

a! a.

This form is approved by the Illinois Supreme Court and is required fo be accepted in all Illinois Circuit Courts.

 

STATE OF ILLINOIS, 2 For Court Use Only
CIRCUIT COURT

Madison

 

SUMMONS
COUNTY-

 

 

Instructions

 

Enter above the
county name where
the case was filed.

Thomas Patterson

 

 

Enter your name as
Plaintiff/Petitioner.

 

Enter the names of all
people you are suing as
Defendants/
Respondents.

 

 

Enter the Case
Number given by the
Circuit Clerk.

 

Plaintiff / Petitioner (First, middle, last name)

 

 

 

Vv.
HONEYWELL INTERNATIONAL INC., et al 2020L 000558
Defendant/ Respondent (First, middle, last name) Case Number

 

 

 

 

In 1, if your lawsuit is
for money, enter the
amount of money you
seek from the
Defendant/
Respondent.

 

In 2, enter your
contact information.
If more than I person
is bringing this
lawsuit, attach an
Additional
Plaintiff/Petitioner
Contact Information
form.

 

Jn 3, enter the name of
the person you are
suing and their
address.

Ifmore than | person is
being sued, attach an
Additional
Defendant/Respondent
Contact Information

 

form.

 

4. Information about the lawsuit:
Amount claimed: _$ 150,000.00

 

2. Contact information for the Plaintiff/Petitioner:
Name (First, Middle, Las): Matthew R. Davis, Gallagher Davis LLP
Street Address, Apt#: 2333 S Hanley Road
City, State, ZIP: St Louis, MO 63144
Telephone; (314)725-1780
(1 See attached for additional Plaintiff/Petitioner contact information

3. Contact information for the Defendant/Res 2 ternational, NG
Name (First, Middle, Last Illinois CSC. RA for Honeywell International, INC

Street Address, 801 Adlai Stevenson Drive /

City, State, ZIP: Springfield, Illinois 62703 _

Se
Telephone: 866-403-5272

(V1 See attached for additional Defendant/Respondent contact information

 

   
  

 

 

 

 

 

 

 

 

SU-S 1503.1

Page 1 of 4 (09/18)
 

 

i
i

I

v-00688 Documenti1-1 Filed 07/14/20 Page 17 of 24 Page ID #23

Case 3:20-c

1
!

Enter the Case Number given by the Circuit Clerk: 2020L 000558

In 4, the Circuit Clerk _
will give you the court
date or appearance
date, check any boxes
that apply, and include
the address of the
court building and
room where the
Defendant/ :
Respondent must file
their response.

4,~: Instructions fofperson receiving this form (Defendant/Respondent):
To respond to this Summons you must:
[| Go to court:
On this date: at this time: PJ] am. [J p.m.
_ Address: Court Room:
~ City, State, ZIP:

    
 
 
 
 
 
    

 

[] File a written Appearance and Answer/Response with the court:
On or before this date: at this time: {J} a.m. p.m.
Address:
City, State, ZIP:

 

 

 

7] File a written Appearance and Answer/Response with the court within 30 days from
the day you receive this Summons (listed below as the "Date of Service’).
On this date: at this time: a.m. p.m.
Address: 155 North Main Street
City, State, ZIP: Edwardsville, IL 62025

 

 

 

 

 

   

oo. . elite,
STOP! Witness this Date: 6/11/2020 s PADS 047g Court
The Circuit Clerk will stark Von N ss eR OS
in thi i isi Mark Von Nid as et
fill in this section. Clerk of the Court: _Clerkof the Circuit Court

 

 

 

    

Wes
“ese sro

 

 

 

STOP! This Summons must be served within 30 days of its date, listed above.

The officer or process
server will fill in the
Date of Service.

 

Date of Service:

 

 

(Date to be entered by an officer or process server on the copy of this Summons left
with the Defendant/Respondent or other person.)

 

 

“Ta serve.t you mis hire ihe sheriff (or a private:process ser\ er outside of ( ‘ook. 6 ‘
i Deféndarit(Respondent. Ifthe, she Sf (Or te

“ itside of Cook’Couinty) stries but'éan’t serve the Summons,

 
       

 

 

 

 

“ Ifyou need additional help or hae trouble e-filing

or talk with your l6cal circuit clerk's office: . ‘’~..;
a RT os Saar 8 SE re be tagttly Be wea

 

 

 

 

 

SU-S 1503.1 , Page 2 of 4 , (09/18)
oY

I
od

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 18 of 24 Page ID #24

This form is approved by the Illinois Supreme Court and is required to be accepted in all Mlinois Circuit Courts.

 

 

 

STATE OF ILLINOIS, 0" | tte ___For Court Use ONY apes ee
CIRCUIT COURT AFFIDAVIT OF SERVICE OF ,
; _ SUMMONS AND
Madison COUNTY... | -—— .. COMPLAINT/PETITION ;
Instructions

 

Enter above the
county name where
the case was filed.

Thomas Patterson

 

Enter your name as
Plaintiff/P etitioner.

 

 

 

Plaintiff / Petitioner (First, middie, last name)

 

 

 

 

 

 

 

 

Enter the name of the
person you are suing as Vv.
Defendant/Respondent.
Enter the Case HONEYWELL INTERNATIONAL INC., et al 2020L 000558
Number given by the Defendant / Respondent (First, middle, last name) Case Number
Circuit Clerk. :
**Stop. Do not complete the form. The sheriff will fill in the form.”
DO NOT complete My name is and | swear under oath

this section. The
sheriff will complete .
it.

 

 

SU-S 1503.1

 

First, Middle, Last
that | served the Summons and Complaint/Petition on the Defendant/Respondent

 

as follows:
First, Middle, Last .

[1] Personally on the Defendant/Respendent:
Male: [] Female: [| Approx. Age: Hair Color:
Height: Weight: ;
On this date: at this time: [Jam. []p-m.
Address:

 

 

City, State, ZIP:

 

[] Atthe Defendant/Respondent's home:
On this date: at this time: [lam. []p.m.
Address:
City, State, ZIP:
And left it with:

 

 

 

First, Middle, Last
Male: [] Female: [[] Approx. Age: -
and by sending a copy to this defendant in a postage-paid, sealed envelope to the
above address on , 20 ,

[-] On the Corporation’s agent,

 

First, Middle, Last
On this date: at this time: [ Jam. []p.m.
Address:
City, State, ZIP:

 

 

Page 3 of 4 (09/18)
|

Case 3:20-cv-00688 Document

    
    

  

DO NOT compicte .
this section. The
sheriff, or private
process server will
complete it.

 

SU-S 1503.1

BY? oo eet

Enter the Case Number given by the Circuit Clerk: 20201 000558

1-1 Filed 07/1

 

~ Signature

TEES.

 

Print Name -

Page 4 of 4

1

By certified/registered
Service and Return
Miles:

t

4/20 Page 19 of 24 Page ID #25

 

Total $

 

(09/18)
|

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 20 of 24 Page ID #26

LIFE INSURANCE COMPANY OF NORTH AMERICA
d/b/a CIGNA GROUP INSURANCE

Illinois Director of Insurance

320 W. Washington Street

Springfield, Hlinois 62701
1

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 21 of 24 Page ID #27

+E FILED™

Case Number 2020L 00055)
Date: 4/20/2020 12:00 Ai
Mark Von Nid:

Clerk of Circuit Cout

Third Judicial Circuit, Madison County Iilinoi:

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
___ MADISON COUNTY, ILLINOIS
ATLAW

THOMAS PATTERSON
‘Plaintiff
2020L 000558

Vv.
Case No:
HONEYWELL INTERNATIONAL INC.,
Jury Trial Demanded
Serve: Danyale Johnson
Registered Agent —

401 E Illinois St, Ste 060
Chicago , II 60611

And
LIFE INSURANCE COMPANY OF
NORTH AMERICA
d/b/a CIGNA GRCUP. INSURANCE
Serve: Illinois Director of Insurance
320 W. Washington Street
Springfield, [inois 62701

Defendants.

Ne Ne Ne Ne Ne Ne ee ee ee ee ee ee ee ee ee” ee ee ee ee ee ee

COMPLAINT AT LAW.

COUNT 1 -VIOLATION OF THE ILLINOIS WAGE PAYMENT AND COLLECTION
ACT 820 Dl. Comp. Stat. 115/1 et seg. AGAINST DEFENDANT HONEYWELL
INTERNATIONAL INC,

This lawsuit arises under the Illinois Wage Payment and Collection Act, 820 Ill. Comp.
Stat. 115/1 et seg. “IWPCA”), for Defendant Honeywell International Inc., failure to provide
plaintiff with his earned compensation per the agreement between the parties, and the Defendant
Cigna for tortious interference with contract.

1. Plaintiff was employed as a Superintendent/Planning at Defendant Honeywell’s
facility in Metropolis, Illinois.

2. On June 16, 2016 Plaintiff was forced to stop working due to a diagnosis of

Leukocytoclastic Vasculitis, which caused him constant pain and swelling in his legs and feet

which was worsened with prolonged standing and sitting.
Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 22 of 24 Page ID #28

3. As a term of his employment, Honeywell agreed to pay compensation out of its
general assets to Mr. Patterson for periods of time during which his was physically or
mentally unable to perform any of the material duties of his regular occupation, in the form of
short term disability benefits (STD Benefits). | |

4. The STD Benefits available to Mr.Patterson on the account of work he
performed for Honeywell constitute a Payroll Practice as that term is defined by 29 C_F_R.§
2510.3-1(b)(2) and do not constitute an “employee welfare benefit plan,” subject to ERISA.

5. ° Pursuant to the terms and conditions of Defendant Honeywell’s STD benefit
plan, Defendant breached the terms and conditions of its employment, agreement providing
Plaintiff wages in the form of STD Benefits.

6. As a direct, proximate and foreseeable result of Defendant’s breach of
employment agreement, Plaintiff has incurred the loss of wages for the time period of June 16,
2016 through December 16, 2016.

7: At all relevant times herein, Defendant Honeywell was-Plaintiff’s “employer” as
defined in the WPCA. 820 IIL Comp. Stat. §§ 115/2, 115/13.

8. Atal times relevant, Plaintiff was employed by Defendant Honeywell as an
“employee” within the meaning of the WPCA, 820 Il. Comp. Stat. §§ 115/2, 115/13.

9, The Short Term Disability Plan executed by the parties constitutes an “agreement”
under the IWPCA..

10. The IWPCA requires that employers pay employees all wages earned. 820 IL
Comp. Stat. § 115/3.

11. In violation of the IWPCA, Defendant Honeywell failed and refused to pay Plaintiff

his earned wages in the form of STD benefits pursuant to the parties’ agreement.

WHEREFORE, Plaintiff, Thomas Patterson, respectfully requests that this
Honorable Court enter judgment in favor of Plaintiff and against the Defendant, including:
A. Awarding all back pay and unpaid wages;

B. Awarding prejudgment interest on the back pay in accordance with 815 Ill.
Comp. Stat. 205/2;
| 7
| . ft ‘ t

Case 3:20-cv-00688 Document1-1 Filed 07/14/20 Page 23 of 24 Page ID #29

Cy Awarding statutory damages pursuant to the formula set forth in 820 TIL
Comp. Stat. 115/14(a);

D. Awarding reasonable attommeys’ fees and costs incurred in filing this action; and,

BE. Ordering such additional relief as this Court deems just and proper.

COUNT O- TORTIOUS INTERFERENCE WITH EMPLOYMENT CONTRACT
12. Plaintiff incorporates by reference paragraphs 1-11 above as if fully set forth as
paragraph 12.

. 13. Defendant Life Insurance Company of North America d/b/a Cigna Group Insurance
(“CIGNA”) is a “third party administrator,” as that term is defined in 215 ILCS 5/51 1.101, of
Defendant Honeywell’s short term disability benefits program.

14. The employment agreement providing wages in the form of STD Benefits was a
valid and enforceable contract between plaintiff and Defendant Honeywell.

15. Defendant CIGNA, by virtue of being the third-party administrator was aware of
Plaintiff’s contractual relationship with Defendant Honeywell in that CIGNA was hired by
Honeywell to process STD Benefit claims submitted by Honeywell employees.

16. Defendant CIGNA, intentionally and without justification, denied plaintiff's STD
Benefits claim despite plaintiff providing adequate proof that he qualified for the STD Benefits,
thereby inducing a breach of the employment agreement between Honeywell and plaintiff that
provided for wages in the form of STD Benefits. |

17. Despite plaintiff providing medical documentation from his treating physician that
he was medically unable to perform the material duties of his occupation, CIGNA denied plaintiff's
claim for STD Benefits causing Defendant Honeywell’s failure to pay the promised wages in the
form of STD Benefits and thereby breaching its its employment agreement with plaintiff.

18. Asaresult of CIGNA’s conduct, plaintiff was damaged in the amount of unpaid
wages in the form of STD Benefits.

'WHEREFORR, Plaintiff, Thomas Patterson, respectfully requests that this

Honorable Court enter judgment in favor of Plaintiff and against CIGNA, including:
~ Case 3:20-cv-00688 Document 1-1 Filed 07/14/20 Page 24 of 24 Page ID #30

A.

B.

Payment of lost wages in the form of Short Term Disability Benefits;
Awarding prejudgment interest in accordance with 815 UI. Comp. Stat. 205/2;
Awarding reasonable attorneys’ fees and costs incurred in filing this action; and, .

Ordering such additional relief as this Court deems just and proper.

  

AGHER DAVIS, L.LP.

: ag pe"

a
oe

Maumee RO,
2333 S. Hanley Road
“St. Louis, Missouri 63144

(314) 725-1780.

Fax (314) 725 OLOL

   

 

matt@gallagherdavis.com
Attorneys For Plamtiff
